Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 1 of 31 PagelD: 25

Adam N. Saravay — 034921990

Katerina R. Mantell — 175162016

McCARTER & ENGLISH, LLP

Four Gateway Center

100 Mulberry Street

P.O. Box 652

Newark, NJ 07101-0652

Telephone: (973) 622-4444

Facsimile: (973) 624-7070

Attorneys for Defendant Solar Energy World, LLC

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

DANIEL IMBESI, t Hon. USD.

 

 

Plaintiff, | Civil Action No.: _ —(C/_)
Vv. '
SOLAR ENERGY WORLD and JOHN NOTICE OF COMPLIANCE
DOES 1-10 (fictitious names), | WITH 28 U.S.C. § 1446(d)
Defendants.
To: William T. Walsh, Clerk of the Court

United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse

4th & Cooper Streets Room 1050

Camden, New Jersey 08101

Regina M. Philipps, Esq.

Timothy R. Bieg, Esq.

Madden & Madden

108 Kings Highway East, Suite 200
Haddonfield, NJ 08033

Attorneys for Plaintiff

Pursuant to the requirements of 28 U.S.C. § 1446(d), on June 3, 2019, a Notice of

Removal, a true copy of which is attached hereto, has been sent to the Clerk of the

ME] 30362143v.1
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 2 of 31 PagelD: 26

Superior Court of New Jersey, Law Division, Camden County for filing.

Dated: June 3, 2019

ME} 30562143v.1

Respectfully submitted,

McCARTER & ENGLISH, LLP
Attorneys for Defendant Solar Energy
World, LLC

By: __/s/Adam N. Saravay
Adam N. Saravay
Katerina R. Mantell
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 3 of 31 PagelD: 27

Adam N. Saravay — 034921990

Katerina R. Mantell — 175162016

McCARTER & ENGLISH, LLP

Four Gateway Center

100 Mulberry Street

P.O. Box 652

Newark, NJ 07101-0652

(973) 622-4444

Attorneys for Defendant Solar World Energy, LLC

 

DANIEL IMBESI, : SUPERIOR COURT OF NEW JERSEY
: CAMDEN COUNTY — LAW DIVISION
Plaintiff,
Civil Action
V.
DOCKET NO. CAM-L-1330-16
SOLAR ENERGY WORLD and JOHN

DOES 1-10 (fictitious names),
NOTICE TO SUPERIOR COURT OF

FILING A NOTICE OF REMOVAL
Defendants.

 

To: Clerk, Superior Court of New Jersey

Camden County Superior Court

Civil Case Management

101 S. 5th St.

Camden, New Jersey 08103
SIR OR MADAM:

PLEASE TAKE NOTICE that attached hereto as Exhibit “A” is a copy of the Notice of
Removal in the above-captioned action, which has been filed with the Clerk of the United States
District Court for the District of New Jersey; and

PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441,

and 1446, the filing of the Notice of Removal in the United States District Court, together with

the filing of a copy of the Notice to the Superior Court of Filing a Notice of Removal with this

ME]! 3055943 Lv.!
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 4 of 31 PagelD: 28

Court, effects the removal of the above-captioned action, and this Court may proceed no further

unless and until the case is remanded.

Dated: June 3, 2019

ME] 3055943 1v.1

McCARTER & ENGLISH, LLP
Attorneys for Defendant Solar Energy World,

LLC

By: __ /s/Adam N. Saravay
Adam N. Saravay
A Member of the Firm
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 5 of 31 PagelD: 29

Exhibit A
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 6 of 31 PagelD: 30

Adam N. Saravay — 034921990

Katerina R. Mantell — 175162016

McCARTER & ENGLISH, LLP

Four Gateway Center

100 Mulberry Street

P.O. Box 652

Newark, NJ 07101-0652

Telephone: (973) 622-4444

Facsimile: (973) 624-7070

Attorneys for Defendant Solar Energy World, LLC

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DANIEL IMBESI, : Hon. USD.

Plaintiff, : Civil Action No.: _ ( /__)

v.
SOLAR ENERGY WORLD and JOHN. |: NOTICE OF REMOVAL OF CASE FROM
DOES 1-10 (fictitious names), ' THE SUPERIOR COURT OF NEW JERSEY,

LAW DIVISION, CAMDEN COUNTY
Defendants.

 

To:

William T. Walsh, Clerk of the Court

United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse

4th & Cooper Streets Room 1050

Camden, New Jersey 08101

Regina M. Philipps, Esq.

Timothy R. Bieg, Esq.

Madden & Madden

108 Kings Highway East, Suite 200
Haddonfield, NJ 08033

Attorneys for Plaintiff

Defendant Solar Energy World, LLC, improperly pled as “Solar Energy World,”

(“Defendant”) hereby removes an action pending against it in the Superior Court of New Jersey,

ME1 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 7 of 31 PagelD: 31

Law Division, Camden County, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446 and 29
U.S.C. § 216(b). In support of removal, Defendant states:

1. On May 2, 2019, plaintiff Daniel Imbesi (“Plaintiff”) commenced an action by
filing a Complaint in the Superior Court of New Jersey, Law Division, Camden County, entitled
Daniel Imbesi v. Solar Energy World and John Does 1-10 (fictitious names), Docket No. CAM-
L-001672-19, asserting the following claims: disability discrimination in violation of the New
Jersey Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et seg. (First Count); unpaid
travel time compensation in violation of the federal Fair Labor Standards Act (“FLSA”), 29
ULS.C. § 207 et seq., (Second Count); unpaid overtime compensation in violation of the FLSA
(Third Count); retaliatory discharge in violation of the FLSA (Fourth Count); unpaid regular
compensation in violation of the New Jersey Wage and Hour Law (““NJWHL”), N.J.S.A. 34:11-
56 et seq. (Fifth Count); unpaid overtime compensation in violation of the NJWHL (Sixth
Count); retaliatory discharge in violation of the NJWHL (Seventh Count); and, retaliatory
discharge in violation of the New Jersey Conscientious Employee Protection Act (“CEPA”),
N.J.S.A. 34:19-1 et seg. (Eighth Count).

2. On May 2, 2019, a copy of the complaint, a summons, and a case information
statement were served on Defendant. Copies of all of the papers served on Defendant are
attached as Exhibit 1.

oF The papers attached as Exhibit 1 are copies of all process, pleadings, and orders

served upon Defendant in this action.

ME] 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 8 of 31 PagelD: 32

4, This notice of removal is timely, as Defendant filed this notice of removal on the
first business day following 30 days after the receipt by Defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which this action is based.!

a. The action in State Court is one over which this Court has original federal
question jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b). It is removable to this
Court pursuant to 28 U.S.C. § 1441(a) because Plaintiff asserts claims that arise under the laws
of the United States. Specifically, the Second, Third, and Fourth Counts of the Complaint allege
violations of the FLSA. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331
and 29 U.S.C. § 216(b). An action under the FLSA, which may be maintained in any federal or
state court of competent jurisdiction, may be removed to federal court. Breuer v. Jim’s Concrete

of Brevard, Inc., 538 U.S. 691 (2003).

 

6. Additionally, the action in State Court is one over which this Court has original
diversity jurisdiction under 28 U.S.C. § 1332(a). It is removable to this Court pursuant to 28
U.S.C. §§1441(a) and 1441(b) because the matter in controversy exceeds $75,000, exclusive of
interest and costs, and is between citizens of different states.

7. As set forth in the Complaint prepared by his counsel, Plaintiff was, at the
commencement of this action, and is now, a resident of Camden, New Jersey. He is a
domiciliary and citizen of the State of New Jersey.

8. Defendant was, at the commencement of this action, and is now, a limited liability
company. As such, its citizenship for purposes of 28 U.S.C. § 1332 is determined by the
citizenship of its members. Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir.

Pa. 2010). Defendant has four (4) members, all of whom are individuals: Toptan Lala; Aloysius

 

' As set forth herein, Defendant received a copy of the initial pleading on May 2, 2019. Thirty days from that date
was Saturday, June 1, 2019, and today is the first business day thereafter.

ME] 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 9 of 31 PagelD: 33

E. Gleeson; Geoffry Mirkin; and Ramadan Lala. Each of these individuals resides in Maryland
and is a citizen of Maryland for purposes of diversity jurisdiction. Therefore, Defendant is a
citizen of Maryland for purposes of diversity jurisdiction.

9. The fictitious defendants are disregarded for purposes of determining diversity of
citizenship for removal. See 28 U.S.C. § 1441(b)(1).

10. Although the Complaint, alleging violations of the NJLAD, FLSA, NJWHL, and
CEPA, does not set forth the specific amount that Plaintiff seeks to recover in this action,
Plaintiff states in his Complaint that he is seeking compensatory damages, consequential
damages, liquidated damages, punitive damages, interest, costs, attorney’s fees, equitable back
pay, equitable front pay, and such other relief as this Court may deem equitable and just. (See

Exhibit 1, “WHEREFORE” clauses). Thus, in light of the foregoing, the amount in controversy

 

exceeds $75,000. See Raspa v. Home Depot et. al., 533 F. Supp. 2d 514 (D. N.J. 2007) (where |.
no specific damage amount is pled in the Complaint, the Court must aggregate potential punitive
damages with the compensatory damages, and consider attorneys’ fees (“which can be
significant”), to arrive at the amount in controversy requirement).

11. This Court has supplemental jurisdiction over the other claims in the Complaint
pursuant to 28 U.S.C. § 1367 because they arise from the same factual allegations and are so
related as to form part of the same case or controversy. Accordingly, Defendant is entitled to
remove this entire action.

12. The United States District Court for the District of New Jersey is the federal court
for the district and division embracing Camden County, New Jersey.

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1441 (a).

14. Defendant files this notice of removal without waiving any defenses to the claims

asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be granted.

ME] 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 10 of 31 PagelD: 34

15. Pursuant to 28 U.S.C. § 1441(d), written notice of the filing of this notice will be
given to the Plaintiff, and a true and accurate copy of this notice will be filed with the Clerk of
the Superior Court for New Jersey, Camden County, Law Division.

WHEREFORE, Defendant respectfully requests that the United States District Court for
the District of New Jersey accept this Notice of Removal and that it assume jurisdiction over this
action and issue such further orders and process as may be necessary to bring before it all parties

necessary for trial.

McCARTER & ENGLISH, LLP
Attorneys for Defendant Solar
Energy World, LLC

By: __/s/Adam N. Saravay
Adam N. Saravay
Katerina R. Mantell

Dated: June 3, 2019

ME! 30536232v,2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 11 of 31 PagelD: 35

EXHIBIT 1

ME] 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 12 of 31 PagelD: 36

Recelved: May 2 2018 12:48pm

05-02-19; 11° 33AM;From:Madden & Madden To: 18002362092 58564287335 # 2/ 18
1 |
1 |

| | TIMOTHY R. BIEG, ESQUIRE — ID NO: 024112005
REGINA M. PHELIPPS, ESQUIRE-ID NO: 023412011

 

 

| MADDEN & MADDEN, P.A.
| 108 KINGS HIGHWAY EAST - SUITE 200 |
P.O, BOK 210 |
| HADDONFIELD, NJ 08033
| (856) 428-9520
| ATTORNEY FOR PLAINTIFF DANIEL IMBESI — __ - |
"DANIEL IMBESI SUPERIOR COURT OF NEW JERSEY
| CAMDEN COUNTY |
Plaintiff, LAW DIVISION |
| v8, DOCKET NO:CAM-L-1672-19
|
| SOLAR ENERGY WORLD and JOHN CIVIL ACTION |
DOES 1-10 (fictitious names),
COMPLAINT & JURY DEMAND
Defendants.

 

 

“FROM THE STATE OF NEW JERSEY TO: SOLAR ENERGY WORLD ~

| The plaintifé named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
complaint attached to this summons states the basis for this lawsuit. Ifyou dispute this complaint, you or your
|| attorney must filea written answer or motion and proof of service with the deputy clerk of the Superior Court in the
|| county listed above within 35 days from the date you receive this summons, not counting the date you received it, |
|| (The address of each deputy clerk of the Superior Court is provided.) ifthe complaint is one in foreslosurc, then
| you must file your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
| Justice Complox, CN-971, Trenton, NJ 08625. A $175.00 fillng fee payable to the Clerk of the Superior Court and
| acompleted Case Information Statement (available from the Deputy Clerk of the Superior Court) must accompany
|| your answer or motion went it is filed. You must also send a copy of your answer or motion to plaintiff's attorney
|| Whose neme and nddress appear above, or to plaintiff, ifno attorney is named above. A telephone call witl not
| protect your rights; you must file and serve a written answer or motion (with fee and completed Case Information
| | Statement) [Ff you want the court to hear your defense,

 

| Ifyou do not file and serve a written answer or motion within 35 days, the court may enter a judgment
against you for the relief plaintiff demands, plus interest and cost of suit Ifjudgment is entered against you, the
Sheriff may seize your money, Wages or property to pay all or part of the Judgment

|

| Ifyou cannot afford an attorney, you may call the Legal Services office in the county where you live. A
list of these offices is provided. Ifyou do not have an attornvy and are not ¢ligible for free legal assistance, you =
may obtain a referral to an attorney by calling one of the Lawyer Referral Services, A list of these numbers is also |

provided,
Dated: May 2, 2019

 

Asf Michelle M_ Smith

|
|
|
| MICHELLE M. SMITH, Acting Clerk of the Superior Court

| Name of Defendant to Be Served: Solar Energy World
Address of Defendant to Be Served: 100 Twin Bridge Road

BIADDYN & WLADOKN
4 Parerenbarass

(ep ree goer

LakAdshoul |
tam Miiid @wipEr AT mae?
Dan Pred 118
ORTOP ee eat

caartinst | Pennsauken, NJ 08110 |
|
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 13 of 31 PagelD: 37

 

 

. Recpived: May 2 2049 12:48pm
05-02-19;17:334M;From:Madden & Madden To: 18002362092 :8564287335 # 3/ 18
||

}
| |
LEGAL SERVICE AND LAWYERS REFERRAL LIST
| ATLANTIC COUNTY GLOUCESTER COUNTY OCEAN COUNTY
| Deputy Clerk of the Superior Court Deputy Clerk ofthe Superfor Court Deputy Clork oftheSuperiorCourt |
1201 Bacharach Boulevard 1 North Broad Street, Ct. House 118 Washington Street |
Atlantic City, New Jersey 08401 Woodbury, New Jersey 08096 Paterson, New Jersey 07505 |

|

|

AW Daye
MADDKN ®& MADDKA
Cd tee bie el dl
Anety iee
Lie BLA sie IAT BART

. Pan ee gia
RAMHINGHetds ARW dWErRt bere

 

 

 

 

 

Lawyer Referral: 609-345-3444
Legal Services; 605-348-4200

BERGEN COUNTY

Deputy Clevk of the Superior Court
10 Main Street

Hackensack, New Jersey 07601
Lawyer Referral; 201-483-0044
Legal Services: 201-487-2166

BURLINGTON COUNTY
Deputy Clerk of the Superior Court
49 Raneocas Road

Mt, Holly, New Jersey 08060
Lawyer Referral: 609-261-4862
Legal Services: 609-261-1088

CAMDEN COUNTY

Deputy Clerk of the Superior Court
101 South Fifth Street

Camden, New Jevscy 08103.
Lawyer Referral: 856-964-4520
Legal Services: 856-964-2010

CAPE MAY COUNTY

Deputy Clerk of the Superior Court
9 North Main Street

Cape May Ct He, New Jersey 08210
Lawyer Referral: 609-463-0313
Legal Services: 609-465-3001

CUMBERLAND COUNTY
Deputy Clork of the Superior Court
Broad & Fayette Streets

Bridgeton, New Jersey 08302
Lawyer Referral: 856-692-6207
Lepal Services: 856-451-0003

ESSEX COUNTY

Deputy Clerk of the Superior Court
50 West Market Street

Newark, New Jersey 07102
Lawyer Referral: 973-622-6207
Legal Services: 973-§24-4500

Lawyer Referral: 856-348-4589
Legal Services: 856-848-5360

HUDSON COUNTY

Deputy Clerk ofthe Superior Court
583 Newark Avenue

Jersey City, New Jersey 07306
Lawyer Reforral: 201-798-2727
Logal Services: 201-792-6363

HWOUNTERDON COUNTY
Deputy Clerk ofthe Superlor Court
65 Park Avenue

Flemington, New Jersey 08822
Lawyer Referral: 908-735-2611
Lepal Services: 908-782-7979

MERCER COUNTY

Deputy Clerk of the Superior Court
175 S. Broad St., 2“ Floor
Trenton, New Jersey 08650
Lawyer Roforral: 609-585-6200
Legal Services; 609-695-6249

MIDDLESEX COUNTY

Deputy Clerk of the Superlor Court
1 Jotin F. Kennedy Square

New Brunswick, New Jersey 08903
Lawyer Referral; 732-828-0053
Lepal Sarvices: 732-249-7600

MONMOUTH COUNTY

Deputy Clerk of the Superior Court
71 Monument Park

Frechold, New Jersey 07728
Lawyer Referral: 732-431-5544
Legal Services: 732-866-0020

MORRIS COUNTY

Deputy Clerk of the Superior Court
30 Schuylor Place

Morristown, New Jersey 07960
Lawyer Referral: 973-367-5882
Legal Services: 973-285-6911

2

Lawyer Referral: 732-240-3666
Legal Services: 732-341-2727

PASSAIC COUNTY

Deputy Clerk ofthe Superior Court
77 Hamilton Street

Paterson, New Jeresy 07505
Lawyer Referral; 973-278-9223
Legal Services; 973-345-7171

SALEM COUNTY

Deputy Clerk ofthe Superior Court
52 Market Street

Salem, New Jersey 08079
Lawyer Referral: 856-935-5628
Legal Services: 856-451-0003

SOMERSET COUNTY

Deputy Clerk ofthe Superfor Court __,

20 North Bridge Strect
Somerville, New Jersey 08876
Lawyer Referral 903-685-2323
Legal Services: 908-231-0840

SUSSEX COUNTY .
Deputy Clerk ofthe Superior Co
453-47 High Street

Newton, New Jersey 07860
Lawyer Referral: 973-267-5882
Lepal Services: 973-383-7400

UNION COUNTY

Deputy Clerk ofthe Superior Court
2 Broad Stree

Elizabeth, New Jersey 07207
Lawyer Roferral: 908-353-4715
Legal Services; 908-354-4340

WARREN COUNTY

Deputy Clerk ofthe Superior Court
413 Second Swrest

Belvidere, New Jersey 07823
Lewyer Service: 973-267-5882
Legal Services: 908-475-2010

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 14 of 31 PagelD: 38

Received: May 2 2019 12:46pm
05-02-19:11:33AM;From:Madden & Madden To: 18002362092 78564287335 # 4/ 48
GAM-L-001672-19 05/02/2019 10:14:37 AM Pg 1 of 14 Trans ID: LCV2019771951

|

TIMOTHY R. BIEG, ESQUIRE - {D NO: 024112005
|| REGINA M. PHILIPPS, ESQUIRE - ID NO: 023412011

 

 

MADDEN & MADDEN, P.A,
108 KINGS BIGHWAY BAST - SUITE 200
P.O. BOX 210
| HADDONFIELD, NJ 08033
(856) 428-9520 .
ATTORNEY FOR PLAINTIFF DANIEL IMBESI
DANIEL IMBESI , SUPERIOR COURT OF NEW JERSEY
CAMDEN COUNTY
Plaintiff, LAW DIVISION
DOCKET NO:
VS.
CIVIL ACTION
|| SOLAR ENERGY WORLD and JOHN
DOES 1-10 (fictitious names), COMPLAINT & JURY DEMAND
Defendants,

 

 

 

Plaintiff, Daniel Imbesi, residing at 244 South Burnt Mill Road, Voorhees, Camden
County, New Jersey, by way of complaint against defendants, Solar Energy World and John

Does 1-10, states as follows:

THE PARTIES
1. Plaintiff, Daniel Imbesi, is an individual residing at 244 South Burnt Mill Road,

Voorhees, Camden County, New Jersey, and at all relevant times, plaintiff was employed by

| defendant, Solar Energy World.
2, Defendant, Solar Energy World, is a corporation maintaining a principal place of

 

 

business at 100 Twin Bridge Road, Pennsauken, Carnden County, New Jersey, and at all

 

| relevant times, was Plaintiff's employer.

| 3. ° Atall times mentioned herein, defendants, John Doss 1-10, are those fictitious |

Mapeuy a MADDEN names of individuals and/or entities whose truc identities are unknown to plaintiff at this time

us ay BD
Pine by R7v wenyee pede Hine

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 15 of 31 PagelD: 39

Recalved: May 2 2018 12:46pm
05-02-19;11'33AM;From:Madden & Madden To: 18002362092 (8564287335 # S/ 18

GAMH-001672-1 9 05/02/2019 10:14:37 AM Pg 2 of 14 Trans ID: LGV2019771351

 

aad who are liable to plaintiff in whole or in part, directly or tangentially, for the damages |
| sustained by plaintiff as described with more particularity herein. |
GENERAL ALLEGATIONS |

 

:

| 4, Plaintiff, Daniel Imbesi (“Plaintiff”), is a male who suffers from Irritable Bowel |

| Syndrome (IBS) and potential Celiac disease.
| 5,  Onorabout November 5, 2018, Plaintiff bocame employed by defendant, Solar

| Energy World, as a solar panel installer.
6. Atall times relevant to Plaintiff's employment, Defendant, Solar Energy World,

was aware of Plaintiff's IBS and potential Celiac disease.
7, Atall times relevant to Plaintiff's employment, Plaintiff was performing his job

 

duties for defendant, Solar Bnergy World, at a level that met and/or exceeded his employer's

legitimate expectations.
|
8. Atall iimes relevant to Plaintiff's employment, defendant, Solar Energy World,

 

failed to pay its employees, including but not limited to Plaintiff, for regular hours worked while

traveling from the yard of defendant, Solar Energy World, to job sites.
9, Atall times relevant to Plaintiffs employment, defendant, Solar Energy World,

failed to pay its employees, including but not limited to Plaintiff, for overtime worked, |

 

10. _— Atall times relevant to Plaintiff's employment, defendant, Solar Energy World,

 

|| failed to accurately track the hours and wages of its employees, including but not limited to

| Plaintiff,
11;  Omnseveral occasions in December 2018 and January 2019, Plaintiff complained

| to his supervisor, Henry Diaz, regarding the aforesaid unlawful pay practices of defendant, Solar

nate ee
NaDOEN 4 4aDDEN 2

pain
WA MRAAND My WO Bete yam Pardes
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 16 of 31 PagelD: 40

Received: May 2 2018 12:47pm
05-02-19:11933AM:From:Madden & Madden To? 18002362092 ; 8564287335 # 6/ 18

aan 672-19 05/02/2019 10:14:37 AM Pg 3 of 14 Trans 1D; LCV2019771351

Bnexgy World,

12.  Onor about January 18, 2019, Plaintiff was working in unsafe and hazardous
| conditions, as mandated by defendant, Solar Energy World, on a roof covered in snow and ice,
at which time Plaintiff fell and suffered significant injuries.

13, Onor about January 23, 2019, Plaintiff was advised by his supervisor, Henry
Diaz, to work once again in unsafe and hazardous conditions on a roof covered in snow and ice,

14. Plaintiff objected to the directive of his supervisor, Henry Diaz, and refused to
| participate in the unsafe and hazardous working conditions, which he reasonably believed to be
in violation of Occupational Safety and Health Administration (“OSHA”) regulations as well as
clear mandates of public policy concerning safety.

15.  Onorabout January 31, 2019, Plaintiff advised his supervisor, Henry Diaz, that
he needed time off to go to the doctor due to stomach issnes, which were related to Plaintiff's

BS ond potential Celiac disease.

 

16. Onorabout Febmary 1,2019, inthe absence of arry prior warning, Plaintiff was

terminated by defendant, Solar Energy World.
17. Plaintiff's termination constitutes a discriminatory discharge and/or unlawful

 

retaliation in violation of New Jersey and/or federal law.

 

| 18.  Theactions of defendant, Solar Energy World, toward Plaintiff as aforesaid were

| willful and egregious, warranting punitive damages. |
19. Plaintiff has suffered, and wil! continue to suffer, both economic and non-

 

economic losses as a direct and proximate result of the aforesaid unlawful actions of defendant,

Solar Energy World.

bie HEM WA
AAROMH & ManDapt
V mnr ord ep er
oe 3
Ue bP Oem BMPN SAT PLEG
7,

Mneelw vet é, ORD Apmare bE) DOF

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 17 of 31 PagelD: 41

May 2 2019 12:47pm
To: 18002362092 } 8564287335 # 7/ 18

Received:
05-02-19; 112 33AM;From:Madden & Madden
CAM-L-001672-49 05/02/2019 10:14:37 AM Pg 4 of 14 Trans 1D: LGOV2019771351
i | |

||
FIRST COUNT
Violation of the New Jersey Law Acainst Discrimination — Disability Discrimination

20,  Plaintiffhereby repeats and reiterates the allegations of the foregoing paragraphs |
'| ag if the same are set forth herein at length.

|
| 21.  Pilainthff suffers from IBS and potential Celiac disease.

22. Atall relevant times, Plaintiff was performing his job duties at a level] that met
the legitimate expectations of defendant, Solar Energy World.

23. Immediately following plaintiff's January 31,2019 notice to defendant, Solar

Energy World, that he needed time off to go to the doctor dus to stomach issucs, which were

related to Plaintiff's D8S and potential Celiac disease, plaintiff was terminated.
24, _ Plaintiff’s termination was a discriminatory discharge, motivated by plaintiff’s
disability, in violation of the New Jersey Law Against Discrimination, N.J.8.A. 10:5» 12 et seq.
25. Defendant, Solar Bnergy World, is liable for al damages and losses sustained by
Plaintiff, which were a direct and proximate result of defendant, Solar Energy World’s aforesaid

unlawful actions.
WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,

Solar Energy World and Jolm Does 1-10, jointly, severally, and in the alternative, together with

 

| compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attomeys” fees, equitable back pay, equitable front pay and such other reliefs this Court

‘may deem equitable and just, -

taf capo bt
Maphew & Mapper
4 Preven Peso 4

 

a om
10s Sh LINEN DY
ive te
aamusernsin awe set temtayheeteds

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 18 of 31 PagelD: 42

05-02-19:11'334M;From:Madden & Madden To: 18002362092

Recelyed: May 2 2019 12:47?pn

CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 5 of 14 Trans ID; LCV2019771351

|

SECOND COUNT
Violation of the Fair Labor Standards Act — Travel Time Compensation

| | 26, Plaintiff hereby repeats and reiterates the allegations of the foregoing paragraphs

|| as if the same are set forth herein at length.
| é
27. Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 207, and its corresponding

regutations, time spent by an employee in travel as part of his principal activity must be counted

as hours worked, inoluding but not limited to the travel time from an employer's office and/or

designated meeting place to a work site,
28. Atal times relevant to Plaintiff's claims, Plaintiff was an “employee” as defined

by 29 U.S.C, § 203(¢),
29, Defendant, Solar Energy World, is an “employer” as defined by 29 U.S.C, §

203(d).
30.  Atall times relevant to Plaintiff's employment, defendant, Solar Energy World,
failed to pay Plaintiff the regular rate of pay for the time he worked traveling from the yard of

| defendant, Solar Energy World, where Plaintiff was required to report, to job sites.
41.  Atall times relevant to Plaintiff's ernployment, defendant, Solar Energy World,

|| failed to accurately track the total number of hours Plaintiff worked eagh day and cach week in,

violation of 29 U.S.C. § 211(c).
| 4) The faflure of defendant, Soler Energy World, to pay Plaintiff his rightfully

 

earned wages was willful,
33, Defendant, Solar Energy World, is Hable for all damages and losses sustained by

 

78564287335 # &/ 18
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 19 of 31 PagelD: 43

05-02-19;11!33AM;From:Madden & Madden To: 18002362092

bah dd adel
Magen @ NADDAN
2 Teens IpsRerey
nile
a QI apy AT OVE
Fey Pla ie
ML Ae ay BA TY ee

May 2 2019 12:4?pm

Recelved:

CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 6 of 14 Trans ID: LCV2019771351

| Plaintiff, which were a direct and proximate result of defendant, Solar Enexpy World’s aforesaid
unlawful actions.

WHEREFORS, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attorneys’ fees, equitable back pay, equitable front pay and such other rellefas this Court

may deem equitable and just.

Dp
Violation of the Fair Labor Standards Act — Overtime Compensation

34,  Plaintiffhereby repeats and reiterates the allegations of the foregoing paragraphs

 

| 83 if the same are set forth herein at length.
| 35. Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 207, and its corresponding
regulations, an employee must be compensated for a work week longer than forty (40) hours ata
| rate not Jess than one and one-half times the regular rate at which the employee is employed.
| 36. Atall times relevant to Plaintiff's claims, Plaintiff was an “employee” as defined
| by 29 U.3.C. § 203(e).
37. Defendant, Solar Energy World, is an “employec” as defined by 29 U.S.C. §

203(d).
38. Atall times relevant to Plaintiff's employment, defendant, Solar Energy World,

failed to pay Plaintiff at a rate of one and one-half times the regular rate of pay for the time he

worked after the first forty (40) hours in any given week,

 

 

 

 

8564287335 # 9/ 18
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 20 of 31 PagelD: 44

May 2 2019 12:47pm

Recelved:
05-02-19;11°33AM:From:Madden & Madden Ta: 18002362092 ' 8564287335 # 10/ 18

CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 7 of 14 Trans ID: LCV2019771351

39. _ Atall times relevant to Plaintiff's employment, defendant, Solar Energy World,
| failed to accurately track the total number of hours Plaintiff worked each day andeach weekend |
| failed to accurately track Plaintiff's overtime in violation of 29 U.S.C. § 211(0).

40, The failure of defendant, Solar Energy World, to pay Plaintiff his rightfully
earned avertime was willful.

41, Defendant, Solar Energy World, is liable for all daroages and losses sustained by
Plaintiff, which were a direct and proximate result of defendant, Solar Energy World's aforesaid
unlawful actions.

WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
| compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
cosis, attorneys’ fees, equitable back pay, equitable front pay and such other reliefas this Court

may deem equitable and just,

FOURTH COUNT
Violation of the Fair Labor Standards Act — Retaliation

42, Plaintiff hereby repeats and reiterates the allegations of the foregoing paragraphs

as ifthe same are set forth herein at length.
43,  Pursvantto the Falr Labor Standards Act, 29 U.S.C. § 207, and its corresponding

 

regulations, employers-may not discharge or in any other manner discriminate against any
employee because such employee has made a complaint relevant to the Act.

44, Atal times relevant fo Plaintiff's claims, Plaintiff was an “employes” as defined

by 29 U.S.C, § 203(€).

Lae UY PITS
MWanOeN & btabowy
© Peas torbre te Faeemne pet 7

Sad dell anal
tessfer atewaT oer
oe

 

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 21 of 31 PagelD: 45

Recelved: May 2 2019 12:48pm
05-02-19;11:33AM;From:Madden & Madden To: {8002362092 ; 8564287335 # 11/7 18

CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 8 of 14 Trans ID: LGV2019771351

45, Defendant, Solar Energy World, is an “employer” as defined by 29 U.S.C. §
203(d).

46, Onseveral occasions in December 2018 and January 2019, Plaintiff complained
to defendant, Solar Buergy World, regarding its failure to accurately compensate Plaintiff for
time worked and failure to accurately track Plaintiff's hours and wages, as aforesaid.

47, Defendant, Solar Bnergy World, unlawfully terminated Pleintiffin retaliation for
Plaintiff's complaints regarding his aforementioned rights under the Fair Labor Standards Act,

48, Defendant, Solar Energy World, is liable for all damages and losses sustained by
Plaintiff, which were a direct and proximate result of defendant, Solar Energy Worlds aforesaid
volawful actions.

84) WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attorneys” fees, equitable back pay, equitable front pay and such other relicfas this Court

may deem equitable and just.

RIRTH COUNT
Violation of the New Jersey Wage and Hour Law — Regular Compensation

49, Plaintiff hereby repeats and refterates the allegations of the foregoing paragraphs

 

 

as if the same are set forth herein at length.
50. Pursuant to the New Jersey Wage and Hour Law, N.JS.A. 34:11-56 et seq., and
| its corresponding regulations, employees must be paid for all hours worked; specifically, all of

the time the employee is required to be at his place of work or on duty shall be counted as hours

worked,
Pabe UhPH ele
AlAUDRN @ MADOEMY
9 Peery ees tte 8
rua
i= ws eee way
Clete, TE eho? ma verteey

 

 

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 22 of 31 PagelD: 46

Rece | ved: Hay 2 2019 12:48pm
05-02-19:17:33AM;From:Madden & Madden To! 18002362092 + 8564287335 # 12/ 18

(CAM-L-004 672-19 05/02/2019 10:14:37 AM Pg 9 of 14 Trans IO: LCV2018771351
51.  Atall times relevant to Plaintiff’s olaims, Plaintiff was an “employee” as defined

by NLLSLA, 34:11-56al (h),

|
{|
52, Defendant, Solar Baergy World, is an “employer” as defined by N.I.S_A, 34:11-

56al(g).
53. Atal times relevant to Plaintiff's employment, defendant, Solar Energy. World,

failed to pay Plaintiff the regular rate of pay for the time he was on duty traveling fom the yard
of defendant, Solar Energy World, where Plaintiff was required to report, to job sites,

54, _Atall times relevant to Plaintiff's employment, defendant, Solar Energy World,
failed to accurately track the total number of hours Plaintiff worked each day and each week in

violation of N.LSLA. 34:11-56a20.
55, The failure of defendant, Solar Energy World, to pay Plaintiff his rightfully

 

| earned wages was willful,
56. Defendant, Solar Energy World, is llable for all damages and losses sustained by

Plaintiff, which were a ditect and proximate result of defendant, Solar Energy World's aforesaid
unlawful actions.

WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
compensatory damages, consequential damages, liquidated damagés, punitive damages, interest,

| costs, attorneys’ fees, equitable back pay, equitable front pay and such other relief as this Court

may deem equitable and just.

$40 “irra
Mapopr @ MADDEN
A Pemerpotan te TOSPEUA
neh ow 9
on nerd PAY Hie
Maes dard te
Mbm alr rrhdes Ae Om Er Area

 

 

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 23 of 31 PagelD: 47

Way 2 2019 12:48pm
To: 18002362092 78584287335 # 13/ 18

Recelved:
5-02-1911 33AM;From: Madden & Madden
CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 10 of 14 Trans JD: LCOV20197713511 |

SIXTH COUNT

Violation of the Now Jersey Wage and Hour Law — Overtime Compensation

57, Plaintiff hereby repeats and relterates the allegations ofthe foregoing paragraphs =

as if the same are set forth herein at length,
58, Pursuant to the New Jersey Wage and Hour Law, NiJ.S.A. 34:11-56 et seq., and

its corresponding regulations, an employee must be paid one and a half times the employee's

regular hourly wage for each hour of working time in excess of forty (40) hours in any given

week.

59, _ Atall times relevant to Plaintiff's claims, Plaintiff was an “employee” as defined
by N.LS.A, 34:11-56al (h).

60. Defendant, Solar Energy World, is an “employer” as defined by N.LS.A, 34:11-
56a1(g).

61. Atal times relevant to Plaintiff's employment, defendant, Solar Energy World,
failed to pay Plaintiff st a rate of one and one-half times the regular rate of pay for the time he

worked after the first forty (40) hours in any given week.
62. Atal] times relevant to Plaintiff’s employment, defendant, Solar Energy World,

failed to accurately track the total number of hours Plaintiff worked each day and cach week and
failed to accurately track Plaintiff's overtime in violation of NLLS.A, 34:1 1-56a20,
63, The failure of defendant, Solar Energy World, to pay Plaintiff his rightfully

earned overtime was willful, ©
64, Defendant, Solar Energy World, is liable for all damages and losses sustained by |

Plamtiff, which were a direct and proximate result ofdefendant, Solar Energy World's aforesaid

, unlawful actions,

Lawilpey rm
MADWEN & Mannicer
botnet ob cig rere 10

 

 

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 24 of 31 PagelD: 48

Recelved: Hay 2 2019 12:48pm
05-02-19; 11° 33AM;From:Madden & Madden To: 18002362092 18564287335 # 14/7 18

CAM-L-001672-1 9 03/02/2019 10:14:37 AM Pq 11 of 14 Trans 1D: LCV2019771351
f

WHBREFORS, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
| compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attorneys’ fees, equitable back pay, equitable front pay and such other reliefs this Court

may deem equitable and just.

| SEVENTH COUNT
Violation of the New Jersey Wage aud Hour Law -- Retaliation

65,  Plaintiffhereby repeats and reiterates the allegations of the foregoing paragraphs

 

as if the same are set forth herein at length.

i
| 66. Pursuant to the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56 et seq., and

its corresponding regulations, employers may not discharge, discipline or otherwise penalize an

 

|| employee for reporting a violation or suspected violation of the Act.
67, . Atall times relevant to Plaintiff's claims, Plaintiff was an “employee” as defined

by N.LS.A, 34:1 1-S6al(h).
68. Defendant, Solar Energy World, is an “employer” as defined by N.1.S,A. 34:11-

| $6a1(g).

69. Onseveral occasions in December 2018 and January 2019, Plaintiff complained
| to defendant, Solar Energy World, regarding its failure to accurately compensate Plaintiff for |
|| time worked and failure to accurately track Plaintiff's hours and wages, as aforesaid.

70. Defendant, Solar Energy World, unlawfully terrninated Plaintiffin retaliation for

 

Plaintiff's complaints regarding his aforementioved nghts under the New Jersey Wage and Hour

|| Law.

 

71. Defendant, Solar Energy World, is liable for all damages and losses sustained by

Mavonn & Mapowr
it

V betane poses Hamees vam
PAO0R Peal
he RHT™ AEA PS
mravis
ones IL OAC PD

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 25 of 31 PagelD: 49

Recelvad: May 2 2019 12:48pm
05-02-19311°33AM;From:Madden & Madden To! 18002362092 18564287335 # 15/ 18

, CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 12 of 14 Trans ID; LCV2019771351 ,

Plaintiff, which were a direct and proximate result of defendant, Solar Energy, World's aforesaid

'| unlawful actions,

WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does 1-10, jointly, severally, and in the alternative, together with
compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attorneys’ fees, equitable back pay, equiteble front pay and such other relief'as this Court
may deem equitable and just.

GHTH CO
Violation of the Conscientious Employee Protection Act — Retaliation

72.  Plaintitfhereby repeats and reiterates the allegations of the foregoing paragraphs
as if the same are set forth hercin at length.

73, Tha Conscientious Employee Protection Act (CEPA), NLS.A. 34:19-1 et seq.,
prohibits employers from retaliating against an employee who objects to, ot refuses to
participate in any activity, policy or practice which the employee reasonably believes (1) is in
violation of a law, or a rule or regulation promulgated pursuant to law; (2) is fraudulent or
oriminal, or (3) is incompatible with a clear mandate of public policy conceming the public
health, safety or welfare or protection of the environment.

24. Atal! timesrelevantto Plaintiff's claims, Plaintlffwas an “employes” as defined

by Nul $4, 34:19-2.
75. Defendant, Solar Energy World, is an “employer” as defined by N.J.S.A. 34:19-

2,
76. Onor about January 23, 2019, Plaintiff objected to the directive of defendant,

a Solar Energy World, and refused to participate in the unsafe and hazardous working conditions,

ManDEN a SIADDBH
12

Oe beeen oe
eratad
ten ua Vien patbrw’ay baa F
Fun ol de
UNE ve Pe, Fee hieers Re

 

 

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 26 of 31 PagelD: 50

Received: Way 2 2019 12:48pm a
05-02-19;17:33AM;From:Madden & Madden To: 198002362092 +8564287335 # i6/ 16
CAM-L-001872-19 06/02/2019 10:14:37 AM Pg 13 of 146 Trans ID: LCV2019771351

|
|

which he reasonably believed to be in violation of Occupational Safety and Health
Administration (“OSHA”) regulations as well as clear mandates of public policy concerning
safety, |
77, Defendant, Solar Energy World, unlawfully terminated Plaintiffin retallation for
Plaintifi’a objection to and refusal to participate in the aforementioned unlawful, unsafe and
hazardous working conditions in violation of the Conscientious Employee Protection Act
(CEPA). |
78, Defendant, Solar Energy World, is liable for all damages and Josses sustained by
Plaintiff, which were a direct and proximate result of defendant, Solar Energy World's aforesaid

 

i

unlawful actions,

WHEREFORE, plaintiff, Daniel Imbesi, hereby demands judgment against defendants,
Solar Energy World and John Does I-10, jointly, severally, and in the alternative, together with
compensatory damages, consequential damages, liquidated damages, punitive damages, interest,
costs, attorneys’ fees, equitable back pay, equitable front pay and such other reliefas this Court

 

 

| may deem equitable and just.
JURY DEMAND
Plaintiff, Daniel Imbesi, does hereby demand a trig all i;gues of this cause by jury.

 

By:

DATED: April 30, 2019

 

hie bb
MADDEN & MADPAN
voaat 13

ee Lihat ee

vortn sey |

Orb nD Las Ea VP,

pe id Ae

HTT inky bO POdiITE ped tel |
|

 

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 27 of 31 PagelD: 51

05-02-19; 11% 33AM;From;Madden & Madden

>

te os op
MAODEN & MaDowa
Db Pemeee mrvtpe hs Sem te deed
AU ome
Deas ROG Oa yy EP

us ery oun
rere MFI hh The APY euros

Received: May 2 2019 12:49pm
To: 18002362092 , 8564287335
CAM-L-001672-19 05/02/2019 10:14:37 AM Pg 14 of 14 Trans ID: LoV2019771354

DESIGNATION OF TRIAL COUNSEL
Pursuant to Court Rule 4:25-4, Timothy R. Bieg, Esquire, hereby is designated as trial
counsel in the above-captioned litigation for the firm of Madden & Madden, P.A., counsel for

plaintiff, Danlel Imbesl,

 

 
 
 

& M BN, P.A.

 

 

7
| By:
|

TIMOTHY R. a

DATED: April 30, 2019

CERTIFICATION
1, Timothy R. Bieg, Esquire, hereby certify to the best ofmy knowledge that there areno
other actions pending in which this matter in controversy is the subject, nor are there any other
actions or arbitration proceedings contemplated. Furthermore, pursuant to Rule 4:5-1, there are

no other parties who should be joined in this action at this time.
MAPDEY & JXADDEN, P.A.

By:

 

TIMOAHY R. BIRG, ESQUIRE.
DATED: April 30, 2019

14

 

 

# 1

+
i

/

 

 

 

1

a
5
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 28 of 31 PagelD: 52

May 2 2019 12:40pm

Received:
05-02-49:17: 39AM;From:Madden & Madden To: 18002382092 + 8564287335 # 18/ 18
» * CAM-L-001672-18 06/02/2019 10:14:37 AM Pg 1 of 1 Trans ID: L\CV2019771351

Civil Case Information Statement

     

Tease Potts OAMBEN| Chul Partbockelk Lodiere2 NNR ae eae Sea
ECaSe DORIS ORMBEN a pant Doekelt lhe Pies eae # Lights

Gase Typo: LAW AGAINST DISCRIMINATION (LAD) CASES
Daeumont Typo; Compleint with Jury Demand

   

Case Caption: [MBESI DANIEL VS SOLAR ENERGY
WORLO

Caso Inkiation Data: 08/02/2019 Jury Domand: YES - 12 JURORS
Attornoy Namo: TIMOTHY R BIEG Hurdoane Sandy rolatod? NO
Firm Namo: MADOEN & MADDEN, PA Is Us a profassional malpractice eace? NO
Addrozs: 108 KINGS HIGHWAY EAST STE 200 Relstod casos ponding: NO
HADDONFIELO NJ 08033 W yos, iss dackat numbors:
Phone! Do you antlolpate adding any partlas (arising out of samo
transuction er eceurrones)? NO ce

Namo of Party: PLAINTIFF : imbesl, Daniel
Namo of Dofondant’s Primary Insurance Company
(if known): Unknovert

SHE INFORMATION PROM IDED.ON-THIS FORM-OKNN OF BE INTRODUCED INTO BVIDENGEIOSs
ot SHAT ON ERO DEC ON TS ECR CCNN OT Semanionmaree Nos
Do parties have 5 current, past, or recurrent relationship? YES
if yas, is that relationship: Employer/Employee /
Does the statute governing this case provide for payment of fees by tha losing party? YES

Use this space to alert the court to any special case characteristics that may warrant Individual
management or accelerated disposition:

Do you or your cllent need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an Interpreter be needed? NO
If yes, far what language:

Please chack off each applicable catagory: Putative Chass Action? NO
so age se

eds Maeva oO
| certify that confidential personal Identifiers have been redacted from doouments now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

95/02/2019 SL TIMOTHY R BIEG
Dated Slgned

   

 
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 29 of 31 PagelD: 53

CERTIFICATE OF SERVICE

Katerina R. Mantell, of full age, hereby certifies as follows:

Today I caused a true and correct copy of the foregoing NOTICE OF REMOVAL to be sent

by overnight mail and by operation of the Court’s electronic filing system to counsel for Plaintiff:

Regina M. Philipps, Esq.
Timothy R. Bieg, Esq.
Madden & Madden

108 Kings Highway East, Suite 200
Haddonfield, NJ 08033

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

By: __/s/ Katerina R. Mantell
Adam N. Saravay
Katerina R. Mantell
McCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street
P.O. Box 652
Newark, NJ 07101-0652

Dated: June 3, 2019

MEI 30556232v.2
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 30 of 31 PagelD: 54

CERTIFICATE OF SERVICE

Katerina R. Mantell, of full age, hereby certifies as follows:

Today I caused a true and correct copy of the foregoing NOTICE TO SUPERIOR COURT

OF FILING A NOTICE OF REMOVAL to be sent by overnight mail and by operation of the
Court’s electronic filing system to counsel for Plaintiff:

Regina M. Philipps, Esq.

Timothy R. Bieg, Esq.

Madden & Madden

108 Kings Highway East, Suite 200

Haddonfield, NJ 08033

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

By:__/s/Katerina R. Mantell
Katerina R. Mantell

Dated: June 3, 2019

MEI 3055943 Iv. 1
Case 1:19-cv-13366-RMB-JS Document 1-1 Filed 06/03/19 Page 31 of 31 PagelD: 55

CERTIFICATE OF SERVICE

Katerina R. Mantell, of full age, hereby certifies as follows:

Today I caused a true and correct copy of the foregoing NOTICE OF COMPLIANCE to be

sent by overnight mail and by operation of the Court’s electronic filing system to counsel for

Plaintiff:

Regina M. Philipps, Esq.

Timothy R. Bieg, Esq.

Madden & Madden

108 Kings Highway East, Suite 200
Haddonfield, NJ 08033

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

By: __/s/Katerina R. Mantell
Adam N. Saravay
Katerina R. Mantell
McCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street
P.O. Box 652
Newark, NJ 07101-0652

Dated: June 3, 2019

ME] 30562143v. |
